Amended and Restated
 
Advisory Agreement


---- between ----


NB Capital Corporation


--- and ---


National Bank of Canada



--------------------------------------------------------------------------------



March 21, 2006



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS



   
Page
     
1.
DEFINITIONS
1
2.
DUTIES OF THE ADVISOR
2
3.
COMPENSATION OF THE ADVISOR
4
4.
EXPENSES OF THE ADVISOR
4
5.
RECORDS
4
6.
REIT QUALIFICATION AND COMPLIANCE
4
7.
TERM: TERMINATION
5
8.
OTHER ACTIVITIES OF THE ADVISOR
5
9.
CONFIDENTIALITY
5
10.
BINDING EFFECT: ASSIGNMENT
5
11.
SUBCONTRACTING
6
12.
LIABILITY AND INDEMNITY OF THE ADVISOR
6
13.
ACTION UPON NOTICE OF NON-RENEWAL OR TERMINATION
6
14.
NO JOINT VENTURE OF PARTNERSHIP
7
15.
NOTICES
7
16.
SEVERABILITY
7
17.
GOVERNING LAW
8
18.
AMENDMENTS
8
19.
HEADINGS
9

 

--------------------------------------------------------------------------------



AMENDED AND RESTATED ADVISORY AGREEMENT



Amended and Restated Advisory Agreement entered into as of March 21, 2006.
 
BETWEEN:        NB CAPITAL CORPORATION, a Maryland
                   corporation;


(the “Company”)


AND:                        NATIONAL BANK OF CANADA, a Canadian
                       chartered bank;


(the “Advisor”)
 
WHEREAS the Company qualifies as a “real estate investment trust” (“REIT”) under
the Internal Revenue Code of 1986, as amended (the “Code”);


WHEREAS the Company desires to avail itself of the experience and assistance of
the Advisor and to have the Advisor undertake, on the Company’s behalf, the
duties and responsibilities hereinafter set forth, subject to the control and
supervision of the Board of Directors of the Company (the “Board of Directors”)
as provided for herein;


WHEREAS the Advisor desires to render such services to the Company subject to
the control and supervision of the Board of Directors, on the terms and
conditions hereinafter set forth;


WHEREAS the parties signed an advisory agreement dated September 3, 1997, that
was subsequently amended on October 31, 2001, October 31, 2003 and November 3,
2004, by a first supplemental advisory agreement, a second supplemental advisory
agreement and an amended and restated advisory agreement, respectively;


WHEREAS the parties wish to amend said amended and restated advisory agreement,
hereinafter referred to as the “Agreement”, as defined below;


NOW, THEREFORE, the parties hereto hereby agree as follows:




1.
DEFINITIONS




1.1
Definitions
As used herein, the following terms shall have the respective meanings set forth
below:




1.1.1
“Advisor” has the meaning set forth in the forepart of this Agreement.




1.1.2
“Advisor Termination Date” means the date on which this Agreement terminates.



1

--------------------------------------------------------------------------------





1.1.3
“Agreement” means this Amended and Restated Advisory Agreement, as amended,
modified and supplemented from time to time.

 

1.1.4
“Board of Directors” has the meaning set forth in the forepart of this
Agreement.




1.1.5
“Company” has the meaning set forth in the forepart of this Agreement.




1.1.6
“Independent Directors” means the members of the Board of Directors who are not
current officers or employees of the Company or current directors, employees or
officers of the Advisor or any affiliate of the Advisor.




1.1.7
“Operating Expenses” for any period means any operating expenses of the Company
(with the exception of those expenses to be borne by the Advisor in accordance
with Section 4 hereof).




1.1.8
“Person” means and includes individuals, corporations, limited partnerships,
general partnerships, joint stock companies or associations, limited liability
companies, joint ventures, associations, consortia, companies, trusts, banks,
trust companies, land trusts, common laws trusts, business trusts or other
entities, governments and agencies and political subdivisions thereof.




1.1.9
“REIT” has the meaning set forth in the forepart of this Agreement.

 

2.
DUTIES OF THE ADVISOR



The Advisor shall regulary consult with the Board of Directors and the officers
of the Company and shall, at their request, furnish advice and recommendations
with respect to all aspects of the business and affairs of the Company.
Furthermore, subject to the control and discretion of and to instructions to the
contrary from the Board of Directors, the Advisor shall perform the following
services, without any specific request from the Board of Directors:



(a)
administer the day-to-day operations and affairs of the Company, including,
without limitation, the performance or supervision of the functions described in
this Section 2;




(b)
monitor the credit quality of the real estate mortgage assets held by the
Company;




(c)
advise the Company with respect to the acquisition, management, financing and
disposition of the Company’s real estate mortgage assets;




(d)
represent the Company in its day-to-day dealings with Persons with whom the
Company interacts, including, without limitation, stockholders of the Company,
the transfer agent of the Company, consultants, accountants, attorneys,
servicers of the Company’s mortgage loans, custodians, insurers, banks,
governments, government agencies and regulatory bodies;




(e)
establish and provide all the necessary services for the Company, including,
without limitation, executive, administrative, accounting, stockholder
relations, secretarial, recordkeeping, copying, telephone, mailing and
distribution facilities;

 
2

--------------------------------------------------------------------------------


 

(f)
maintain communications and relations with the stockholders of the Company,
including, but not limited to, responding to inquiries, proxy solicitations,
providing reports to stockholders and arranging and coordination of all meetings
of stockholders;




(g)
monitor and supervise the performance of all parties who have contracts to
perform services for the Company, provided that the Advisor shall have no duty
to assume the obligations or guarantee the performance of such parties under
such contract;




(h)
arrange for the execution and delivery of such documents and instruments by the
officers of the Company as may be required in order to perform the functions
herein described and to take other required action contemplated by the terms of
this Agreement;




(i)
maintain proper books and records of the Company’s affairs and furnish or cause
to be furnished to the Board of Directors such periodic reports and accounting
information as may be required from time to time by the Board of Directors,
including, but not limited to, quarterly reports of all income, expenses and
distributions of the Company;




(j)
consult and work with legal counsel for the Company in implementing Company
decisions and undertaking measures consistent with all pertinent federal,
provincial, state and local laws and rules or regulations of governmental or
quasi-governmental agencies, including, but not limited to, federal, provincial
and state securities laws and tax laws, as it relates to the Company’s
qualification as a REIT, and the regulations promulgated under each of the
foregoing;




(k)
consult and work with accountants for the Company in connection with the
preparation of financial statements, annual reports and tax returns;




(l)
prepare and distribute, in consultation with the accountants for the Company,
annual reports to stockholders which will contain audited financial statements;




(m)
furnish reports to the Board of Directors and provide research, economical and
statistical data in connection with the Company’s investments; and




(n)
as reasonably requested by the Company, make reports to the Company of its
performance of the foregoing services and furnish advice and recommendations
with respect to other aspects of the business of the Company.



For greater certainty, this Agreement does not provide the Advisor with the
authority to modify or conclude contracts in the name of the Company.


3

--------------------------------------------------------------------------------





3.
COMPENSATION OF THE ADVISOR



The Company shall pay to the Advisor, for services rendered by the Advisor
hereunder, an advisory fee equal to ONE HUNDRED THOUSAND Dollars ($100,000) per
year, payable in equal quarterly instalments.




4.
EXPENSES OF THE ADVISOR




(a)
Without regard to the compensation received pursuant to Section 3 hereof, the
Advisor shall bear the following expenses:




(i)
employment expenses of the personnel employed by the Advisor, including, without
limitation, salaries, wages, payroll taxes and the cost of employee benefit
plans; and




(ii)
rent, telephone equipment, utilities, office furniture and equipment and
machinery and other office expenses of the Advisor incurred in connection with
the maintenance of any office facility of the Advisor.




(b)
Subject to paragraph 4(a) above, the Company shall reimburse the Advisor within
30 days of a written request by the Advisor for any Operating Expenses paid or
incurred by the Advisor on behalf of the Company.

 

5.
RECORDS



The Advisor shall maintain appropriate books of account and records relating to
services performed hereunder, and such books of account and records shall be
accessible for inspection by the Board of Directors and representatives of the
Company at all times.




6.
REIT QUALIFICATION AND COMPLIANCE



The Advisor shall consult and work with the Company’s legal counsel in
maintaining the Company’s qualification as a REIT. Notwithstanding any other
provisions of this Agreement to the contrary, the Advisor shall refrain from any
action which, in its reasonable judgment or in the judgment of the Board of
Directors (of which the Advisor has received written notice), may adversely
affect the qualification of the Company as a REIT or which would violate any
laws, rule or regulation of any governmental body or agency having jurisdiction
over the Company or its securities, or which would otherwise not be permitted by
the articles of incorporation or by-laws of the Company. Furthermore, the
Advisor shall take any action which, in its judgment or the judgment of the
Board of Directors (of which the Advisor has received written notice), may be
necessary to maintain the qualification of the Company as a REIT or prevent the
violation of any law or regulation of any governmental body or agency having
jurisdiction over the Company or its securities.


4

--------------------------------------------------------------------------------


 

7.
TERM: TERMINATION



This Agreement shall be in full force and effect for a term beginning on the
date hereof with an initial term of one year, and may be renewed for additional
one-year periods at the election of the Company. Notwithstanding the foregoing,
at any time after the initial term, the Company may terminate this Agreement at
any time upon 60 days’ prior written notice; provided, however, that as long as
any shares of the Company’s 8.35% Non Cumulative Exchangeable Preferred Stock,
Series A, par value US$.01 per share, remain outstanding, any decision by the
Company to renew, terminate or modify this Agreement must be approved by a
majority of the Board of Directors, as well as by a majority of the Independent
Directors.




8.
OTHER ACTIVITIES OF THE ADVISOR




(a)
Nothing herein contained shall prevent the Advisor, an affiliate of the Advisor
or an officer, director, employee or stockholder of the Advisor from engaging in
any activity, including, without limitation, originating, purchasing and
managing real estate mortgage assets, rendering of services and investment
advice with respect to real estate investment opportunities to any other Person
(including other REITs) and managing other investments (including the
investments of the Advisor and its affiliates).




(b)
Officers, directors, employees, stockholders and agents of the Advisor or of any
affiliate of the Advisor may serve as officers, directors, employee or agents of
the Company, but shall receive no compensation (other than reimbursement for
expenses) from the Company for such service.

 

9.
CONFIDENTIALITY



The Advisor acknowledges that all information provided in this Agreement is
confidential, non-public and/or proprietary in nature. The Advisor agrees that
it will, at all times, treat such information as confidential and that it will
not circulate, communicate or otherwise disclose any information in the
Agreement, directly or indirectly, to anyone other than the original recipient.
The Advisor agrees that all information provided shall be used solely for the
purposes described in the Agreement and that it shall have no rights of
ownership in any such information provided.



10.
BINDING EFFECT: ASSIGNMENT



This Agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and assigns. Neither party may
assign this Agreement or any of its respective rights hereunder (other than an
assignment to a successor organization which acquires substantially all of the
property of such party or, in the case of the Advisor, to an affiliate of the
Advisor) without the prior written consent of the other party to this Agreement.
 
5

--------------------------------------------------------------------------------


 

11.
SUBCONTRACTING



The Advisor may at any time subcontract all or a portion of its obligations
under this Agreement to one or more affiliates of the Advisor that are involved
in the Business of managing real estate mortgage assets without the consent of
the Company. If no affiliate of the Advisor is engaged in the business of
managing real estate mortgage assets, the Advisor may, with the approval of a
majority of the Board of Directors, as well as a majority of the Independent
Directors, subcontract all or a portion of its obligations under this Agreement
to unrelated third parties. Notwithstanding the foregoing, the Advisor will not,
in connection with subcontracting any of its obligations under this Agreement,
be discharged or relieved in any respect from its obligations under this
Agreement.




12.
LIABILITY AND INDEMNITY OF THE ADVISOR



The Advisor assumes no responsibilities under this Agreement other than to
perform the services called for hereunder in good faith. Neither the Advisor nor
any of its affiliates, stockholders, directors, officers or employees will have
any liability to the Company, stockholders of the Company or others except by
reason of acts or omissions constituting gross negligence or willful breach of
any of the Advisor’s material obligations under this Agreement. The Company
shall indemnify and reimburse (if necessary) the Advisor, its stockholders,
directors, officers, employees and agents for any and all expenses (including,
without limitation, attorney’s fees and expenses), losses, damages, liabilities,
demands and charges of any nature whatsoever in respect of or arising from any
acts or omissions by the Advisor, or any of its affiliates, stockholders,
directors, officers or employees pursuant to this Agreement, provided that the
conduct against which the claim is made was determined by such Person, in good
faith, to be in the best interests of the Company and was not the result of
gross negligence by such Person or willful breach of any of such Person’s
material obligations by such Person. The Advisor agrees that any such
indemnification is recoverable only from the assets of the Company and not from
the stockholders.




13.
ACTION UPON NOTICE OF NON-RENEWAL OR TERMINATION



Forthwith upon giving of notice of non-renewal of this Agreement by the Company
or of termination of this Agreement by the Company, the Advisor shall not be
entitled to compensation after the Advisor Termination Date for further services
under this Agreement, but shall be paid all compensation accruing to the Advisor
Termination Date and shall be reimbursed for all expenses of the Company paid or
incurred by the Advisor as of the Advisor Termination Date which are
reimbursable by the Company under this Agreement. The Advisor shall promptly
after the Advisor Termination Date:



(a)
deliver to the Company all assets and documents of the Company then in the
custody of the Advisor; and




(b)
cooperate with the Company and take all reasonable steps requested to assist the
Board of Directors in making an orderly transfer of the administrative functions
of the Company.



6

--------------------------------------------------------------------------------





14.
NO JOINT VENTURE OR PARTNERSHIP



Nothing in this Agreement shall be deemed to create a joint venture or
partnership between the parties, whether for purposes of taxation or otherwise.
Furthermore, nothing in the Agreement conveys to, or otherwise grants, the
Advisor the authority to conclude contracts in the name of the Company.




15.
NOTICES



Unless expressly provided otherwise herein, all notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing and shall be made by hand delivery, certified mail, overnight courier
service, telex or telecopier. Any notice shall be duly addressed to the parties
as follows:



(a)
If to the Company:

NB CAPITAL CORPORATION
65 East 55th Street
31st Floor
New York, New York 10022


Attention: Chairman of the Board and President



(b)
If to the Advisor:



NATIONAL BANK OF CANADA
600 de la Gauchetiere Street West
Montreal (Québec)
H3B 4L2


Attention: Vice-President & Chief Accountant


Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 15 for the giving of notice.




16.
SEVERABILITY



If any term of provision of this Agreement or the application thereof with
respect to any Person or circumstance shall, to any extent, be invalid or
unenforceable (other than Section 14), the remainder of this Agreement, or the
application of that term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.


7

--------------------------------------------------------------------------------


 

17.
JURISDICTION AND FORUM NON CONVENIENS



Each of the parties hereto irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of the Québec courts, and
any appellate court thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
in the courts of any jurisdiction. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection they may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to his Agreement in the
courts of the Province of Québec. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defence of an inconvenient
forum to the maintenance of such action or proceeding in any such court. The
Company hereby irrevocably appoints the Bank of Nova Scotia Trust Company of New
York, One Liberty Plaza, New-York, NY 10006, U.S.A. (“Company’s Process Agent”),
as its agent to receive, on behalf of the Company, service of copies of the
summons and complaint and in any other process that may be served in any such
action or proceeding. Any such service may be made by mailing or delivering a
copy of such process, in care of the Company’s Process Agent at the Company’s
Process Agent’s above address. The Company hereby irrevocably authorizes and
directs its agent to accept such service on its behalf. The parties hereto
hereby agree that the final judgment in any such action or proceeding shall be
conclusive and may be in force in any other jurisdiction by suit on the judgment
or any other manner provided by law.




18.
GOVERNING LAW



This Agreement shall be governed by and construed in accordance with the laws of
the Province of Québec and the obligations, rights and remedies hereunder shall
be determined in accordance with the substantive laws of the Province of Québec.




19.
AMENDMENTS



This Agreement shall not be amended, changed, modified or terminated in whole or
in part except by an instrument in writing signed by both parties hereto or
their respective successors or assigns, or otherwise as provided herein.


The provisions of this Agreement replace any and all previous advisory
agreements between the parties, namely, the advisory agreement dated September
3, 1997, the first supplemental advisory agreement dated October 31, 2001, the
second supplemental advisory agreement dated October 31, 2003 and the amended
and restarted advisory agreement dated November 3, 2004.


8

--------------------------------------------------------------------------------


 

20.
HEADINGS



The section headings herein have been inserted for convenience of reference only
and shall not be construed to affect the meaning, construction or effect of this
Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the date first written above.
 
NB CAPITAL CORPORATION



        By:     /s/ Donna Goral    

--------------------------------------------------------------------------------

   

 
NATIONAL BANK OF CANADA



        By:     /s/ Jean Dagenais    

--------------------------------------------------------------------------------

   

 
9

--------------------------------------------------------------------------------

